Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Shih (US 6950313 B1).
With regard claim 1, Shih discloses A mechanical retention assembly for use with an information handling resource, the mechanical retention assembly (abstract; fig 1-11) comprising: a tail bracket (at least fig 1-3, or fig 11, the bracket which mechanically coupled to a riser card on a tail end, Examiner consider as a tail bracket) mechanically coupled to a riser card of an information handling system, wherein an edge of the tail bracket is positioned to mechanically retain a tail end (at least fig 1-3, or fig 11, the tail end which retained by the tail bracket) of a half-length component card received in a connector (connector on the bottom) of the riser card and wherein the tail bracket includes a low-profile retention feature rotatable between a first position and a second position (at least fig 1-3, or fig 8-11), wherein the low-profile retention feature: in the first position, allows for insertion and removal of a half-length component card into the connector of the riser card and does not retain a top edge of the half-length component card (at least fig 1-3, or fig 6); and in the second position (at least fig 1-3, or fig 6-11), retains a top edge of a half-length, low- profile component card inserted in the connector (at least fig 1-3, or fig 6, fig 11); and wherein the top edge is opposite a bottom edge comprising an edge connector and wherein a tail end of the half-length, low profile component card extends between the top edge and the bottom edge (at least fig 1-3, or fig 6). 
Regarding claim 7, Shih disclosed An information handling system (abstract; fig 1-11) comprising: a riser card (at least fig 1-3, or fig 11, the card with connector on the bottom); and a mechanical retention assembly for use with an information handling resource, wherein the mechanical retention assembly an information handling comprises: a tail bracket (at least fig 1-3, or fig 11, the bracket which mechanically coupled to a riser card on a tail end, Examiner consider as a tail bracket) mechanically coupled to a riser card of an information handling system (at least fig 1-3, or fig 11), wherein an edge (at least fig 1-3, or fig 11, the edge on the tail end of the computer) of the tail bracket is positioned to mechanically retain a tail end (at least fig 1-3, or fig 11) of a half-length component card received in a connector (at least fig 1-3, or fig 11, the connector on the bottom) of the riser card and wherein the tail bracket includes a low-profile retention feature (at least fig 1-3, or fig 8-11) rotatable between a first position and a second position (at least fig 1-3, or fig 8-11), wherein the low-profile retention feature: in the first position, allows for insertion and removal of a half-length component card into the connector of the riser card and does not retain a top edge of the half-length component card (at least fig 1-3, or fig 6); and in the second position (at least fig 1-3, or fig 6, fig 11), retains a top edge (at least fig 11, or fig 1-3) of a half-length, low profile component card inserted in the connector wherein the top edge is opposite a bottom edge comprising an edge connector and wherein a tail end of the half-length, low profile component card extends between the top edge and the bottom edge (at least fig 1-3, or fig 6-11).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shih (US 6950313 B1) and further in view of Dean (US 20060133059 A1)
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a rotating riser cover configured to rotate between an open position and a closed position, wherein: in the open position, the rotating riser cover allows for insertion and removal of component cards into the riser card; and in the closed position, the rotating riser cover mechanically retains a top edge of a full- height component card received into the riser card.
Dean further teaches: a rotating riser cover (at least fig 3-4) configured to rotate between an open position and a closed position (at least fig 3-4), wherein: in the open position, the rotating riser cover allows for insertion and removal of component cards into the riser card (at least fig 3-4; paragraph [18]-[19]); and in the closed position (at least fig 3-4; paragraph [18]-[19]), the rotating riser cover mechanically retains a top edge of a full- height component card received into the riser card (at least fig 3-4; paragraph [18]-[19]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (rotating riser cover as discussed above) and modify to previous discussed structure so as to further secure the modified structure. 
 Claims 2, 8, 3, 9, 5, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shih (US 6950313 B1) and further in view of Examiner’s Official Notice (EON). 
Regarding claims 2, 8, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the tail bracket is removable.
However, Examiner take official notice (EON) that the above limitations (the tail bracket is removable) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the tail bracket is removable) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further replace/repair the modified structure. 
 Regarding claims 3, 9, the above discussed art further disclosed riser card includes more than one connector (at least fig 6-11, or fig 1-3), the mechanical retention assembly includes more than one tail bracket, and each tail bracket is associated with one connector (at least fig 6-11, or fig 1-3).
Regarding claim 5, the above discussed art further disclosed removal of the tail bracket allows for insertion of a full-length component card into the connector of the riser card (at least fig 4 and fig 11, the removal of the tail bracket will have more space on the housing which allows for insertion of a component card into the connector of the riser card).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a full-length component card.
However, Examiner take official notice (EON) that the above limitations (a full-length component card) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using a full-length component card) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide more features by using a full-length component card for the modified structure. 
Regarding claim 11, the above discussed art further disclosed removal of the tail bracket allows for insertion of a full-length component into a connector of the riser card corresponding to the removed bracket (at least fig 4 and fig 11, the removal of the tail bracket will have more space on the housing which allows for insertion of a component card into the connector of the riser card). The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a full-length component card.
However, Examiner take official notice (EON) that the above limitations (a full-length component card) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using a full-length component card) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide more features by using a full-length component card for the modified structure. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Dean's FIG. 3 part 100, cited and relied upon by Examiner at pages 4-5 of the Office action describes a feature that retains one edge of a component card, the edge opposite the card's connector edge, which corresponds to the top edge recited in the amended independent claims and disclosed in the specification. The amended independent claims, however, expressly recites that the claimed tail bracket retains two edges of a component card inserted in a riser card connector.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841